Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.	Claims 1-2, 6-10 are pending and examined on the merits.
	Applicants’ amendments to claims 1 and 10 as well as cancellation of claims 3-5 and 11-16, in the reply filed 4/6/2021 are acknowledged.

2. 	The rejections and objections not recited in this action are withdrawn.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-2, 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.9,657,293 in view of Narva et al. (US Patent Application Publication NO. 20120174259). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-17 of U.S. Patent No.9,657,293 teach dsRNA comprising a sense and an antisense strand, wherein at least 20 consecutive nucleotides of the antisense strand is complementary to a portion of mRNA transcribable from a Diabrotica insect IAP1 gene and wherein the portion of the mRNA comprises SEQ ID NO:3, and wherein the dsRNA molecule is toxic to a Diabrotica insect; or wherein the IAP coding sequence comprises SEQ ID NO:2 or wherein the portion of the mRNA polynucleotide consists essentially of SEQ ID NO:9; or wherein the nucleotide sequence encoding the antisense strands consists essentially of SEQ ID NO:10; or wherein the sense strand is substantially complementary to the antisense strand; or wherein the dsRNA is a short hairpin molecule; or wherein the Diabrotica insect is western corn rootworm; or a composition comprising two or more dsRNA molecule; or the nucleic acid molecule 
Claims 1-17 of U.S. Patent No.9,657,293 do not teach dsRNA is comprised within a transgenic plant or part thereof.
Narva et al. teach a method for controlling a Diabrotica pest by providing in a host plant of the pest a transformed plant cell comprising a polynucleotide sequence encoding a dsRNA targeting the pest essential gene, wherein the expression of the polynucleotide sequence produce dsRNA that inhibits growth of the pest.
It would have been obvious to practice the method of Narva et al. by polynucleotide sequence encoding the dsRNA of U.S. Patent No.9,657,293 with a reasonable expectation for success. One would have make such modification given that the IAP gene as being an target gene is an obvious design choice to practice the invention of Narva et al.



RESULT 27
US-16-539-646-3
; Sequence 3, Application US/16539646
; Publication No. US20190359994A1
; GENERAL INFORMATION
;  APPLICANT: Syngenta Participations AG
;  TITLE OF INVENTION: Biological Control of Coleopteran Pests
;  FILE REFERENCE: 73414-US-REG-C-P-1
;  CURRENT APPLICATION NUMBER: US/16/539,646
;  CURRENT FILING DATE: 2019-08-13
;  PRIOR APPLICATION NUMBER: 61/662958
;  PRIOR FILING DATE: 2012-06-22
;  PRIOR APPLICATION NUMBER: PCT/US2013/046450
;  PRIOR FILING DATE: 2013-06-19
;  PRIOR APPLICATION NUMBER: 14/410441
;  PRIOR FILING DATE: 2014-12-22
;  PRIOR APPLICATION NUMBER: 15/488711

;  NUMBER OF SEQ ID NOS: 62
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 1622
;  TYPE: RNA
;  ORGANISM: Diabrotica virgifera
US-16-539-646-3

  Query Match             100.0%;  Score 500;  DB 78;  Length 1622;
  Best Local Similarity   100.0%;  
  Matches  500;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AACCUGGAACAGGUCCACAAAAUCAAGACAAAAUUACGUUAGAAAGCCGGUUAGCAACAU 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        618 AACCUGGAACAGGUCCACAAAAUCAAGACAAAAUUACGUUAGAAAGCCGGUUAGCAACAU 677

Qy         61 UCCAGGGUUGGCCAAAGAGCAUUAAACAGAGGCCUUCUGAGUUAGCUGAGGCGGGAUUUU 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        678 UCCAGGGUUGGCCAAAGAGCAUUAAACAGAGGCCUUCUGAGUUAGCUGAGGCGGGAUUUU 737

Qy        121 AUUACACAGGAGCUGGGGACCAAACUGUGUGCUUUUAUUGUGGUGGGGGAUUAAAAGACU 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        738 AUUACACAGGAGCUGGGGACCAAACUGUGUGCUUUUAUUGUGGUGGGGGAUUAAAAGACU 797

Qy        181 GGGAUGAAGGAGAUGAUCCUUGGGAGCAACAUGCCCUUUGGUUUAGCAAAUGUGUGUUUC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        798 GGGAUGAAGGAGAUGAUCCUUGGGAGCAACAUGCCCUUUGGUUUAGCAAAUGUGUGUUUC 857

Qy        241 UCAAUUUGAAAAAGGGCAAAGAAUUCAUCGAUCAAGUAAAGAGGAAGGCUGAUCCACAAU 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        858 UCAAUUUGAAAAAGGGCAAAGAAUUCAUCGAUCAAGUAAAGAGGAAGGCUGAUCCACAAU 917

Qy        301 UUUCAAUUCCUGGACCUAGCGGUACUCAAGCCAAAGAGGAACCGACUGCUACUGAAUCUU 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        918 UUUCAAUUCCUGGACCUAGCGGUACUCAAGCCAAAGAGGAACCGACUGCUACUGAAUCUU 977


Qy        361 CAAGUGAUAAACAAAGUGAAACAGUGAAAACAAAAUCAGAUAGGGAAAGUUUCGCAACUG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        978 CAAGUGAUAAACAAAGUGAAACAGUGAAAACAAAAUCAGAUAGGGAAAGUUUCGCAACUG 1037

Qy        421 ACACAACUUUGUGCAAAAUUUGCUUUAAAAACGAACUUGGUGUUGUUUUCUUGCCUUGUG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1038 ACACAACUUUGUGCAAAAUUUGCUUUAAAAACGAACUUGGUGUUGUUUUCUUGCCUUGUG 1097

Qy        481 GACAUAUUGUUGCUUGUGUA 500
              ||||||||||||||||||||
Db       1098 GACAUAUUGUUGCUUGUGUA 1117
Conclusion

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LI ZHENG/
Primary Examiner, Art Unit 1662